IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 560 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DERECK MICHAEL MARTZ,                       :
                                            :
                   Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues as stated by petitioner are:


      (1)   Whether the common law Infancy Defense should no longer be
            recognized as a defense since the adoption of the Juvenile Act of 1976,
            42 Pa.C.S.A. § 6301 et seq., and in light of the expansion of the Statute of
            Limitations for sexual assault crimes against minors, when its continued
            application results in inequitable and disparate treatment of offenders in
            the juvenile justice versus the adult criminal justice system for the same
            offenses, and is prejudicial to victims?

      (2)   In the alternative, if the Infancy Defense is deemed a viable common law
            defense, is it an affirmative defense which can only be determined at Trial
            by the fact finder, and cannot be used to exclude evidence or dismiss
            charges prior to Trial.